Citation Nr: 0844131	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange 
(herbicides).

2.  Entitlement to service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange 
(herbicides).

3.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in April 2008.  
A transcript of this hearing is associated with the veteran's 
claims folder.

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A November 2005 rating decision denied a claim for 
service connection for peripheral neuropathy, including as 
due to exposure to Agent Orange (herbicides).

2.  Evidence received since the November 2005 final decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange 
(herbicides).

3.  The veteran's peripheral neuropathy was not present in 
service or until years thereafter and is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for peripheral neuropathy, 
including as due to exposure to Agent Orange (herbicides).  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2008).

2.  The criteria for service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange 
(herbicides), are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  


If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The veteran's claim for service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange 
(herbicides) was denied by the RO in a November 2005 rating 
decision.  The veteran did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105.  In March 2006, the 
veteran submitted a request to reopen his claim for service 
connection for peripheral neuropathy, including as due to 
exposure to Agent Orange (herbicides). 

In the March 2007 statement of the case, it appears that the 
RO reopened the veteran's claim for service connection for a 
skin condition and denied the claim on a de novo basis.  
While the RO has adjudicated the issue on a de novo basis, 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
submitted to reopen the veteran's claim for entitlement to 
service connection for peripheral neuropathy, including as 
due to exposure to Agent Orange (herbicides).  Insofar as the 
veteran's claim has been reopened, the veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The November 2005 rating decision denied the veteran's claim, 
partly on the basis that the veteran had provided no evidence 
that the peripheral neuropathy had manifested to a 
compensable degree within a year of service.  The newly 
submitted evidence includes testimony by the veteran that his 
peripheral neuropathy was linked to problems he began having 
during his time in Vietnam.  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As the veteran's testimony relates to problems the veteran 
suffered within a year of separation from service the Board 
finds that this evidence is material to the veteran's claim.  
And, as the RO previously denied the claim partly on the 
basis that the veteran had provided no evidence that the 
peripheral neuropathy had manifested to a compensable degree 
within a year of service, it relates to an unestablished fact 
necessary to substantiate the claim.  Therefore, this 
evidence is both new and material, and the veteran's claim 
for entitlement to service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange 
(herbicides), is reopened.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
service for the provisions of § 3.309(e) to apply.  Id., 38 
C.F.R. § 3.307(a)(6)(ii).

For the purposes of this section, the term 'acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran contends that he was exposed to Agent Orange 
(herbicides) while in service and this later led to the 
development of peripheral neuropathy.  The veteran asserts 
that under the presumption provided by 38 C.F.R. § 3.309(e), 
he should be afforded presumptive service connection for 
peripheral neuropathy.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of peripheral neuropathy.  There is 
an indication that the veteran complained of swollen joints 
on his separation examination, but he relates this condition 
back to his childhood.  The veteran also listed occasional 
leg cramps at night. 

Post-service medical records do not show complaints, 
treatment or diagnosis for peripheral neuropathy until 2003.  
Private treatment records from the mid-1990s shows that the 
veteran was seen for dysuria, and abdominal/back pain and the 
stomach pain.  A VA treatment record from September 2003 
shows a diagnosis of peripheral neuropathy BUE, rule out 
carpal tunnel syndrome and ordered NCV testing.  A later 
September 2003 VA neurology consult record reviewed the 
veteran's nerve conduction study and indicated that the 
veteran's right and left ulnar nerve functions were normal.  
There was evidence for bilateral carpal tunnel syndrome, 
right greater than left, as evidenced by bilateral median 
nerve sensory distal latency prolongation and right median 
nerve motor distal latencies at the upper limits of normal.  
Though neither side showed severe changes, the abnormality of 
sensory latency is considered the most sensitive indicator 
for carpal tunnel syndrome.  VA treatment records from 
February 2004 show complaints of neuropathic pain in the 
veteran's lower extremities, but physical examination did not 
reveal any evidence of neuropathic pain present at the time 
of the examination.

On VA examination in November 2004, the veteran complained of 
numbness in his hands and feet, worse in his feet.  
Neurological examination showed that pain and light touch 
were decreased in the hands and fingers to the wrists and in 
the feet and toes to the ankle.  Strength of the lower 
extremities was normal, pulses were normal, reflexes were 
normal and both feet were warm to the touch.  The examiner 
stated that the veteran's hands and feet had been showing 
numbness and tingling as of two years ago.  The veteran had 
paresthesias and dyesthesias of the hands, feet, fingers and 
toes.  With regard to the veteran's feet, the examiner 
diagnosed the veteran with mild fungus infection of both 
great toenails with absence of the right small toenail.  He 
had decreased pain and light tough, peripheral neuropathy of 
the hands and fingers to the wrists and of the feet and toes 
to the ankles.  

July 2005 VA treatment records show the veteran complained of 
paresthesia in his limbs.  A nerve conduction study at the 
time showed a few abnormal values, but these were not 
considered sufficiently outside the normal range to be 
clinically significant.  They were not in a pattern that 
reflected any particular syndrome.  

An October 2005 VA examiner noted that the veteran claimed 
his whole body was numb and aching.  He indicated that his 
feet and legs hurt all the way to his knees, yet also says 
that his feet and legs were numb.  The veteran indicated that 
he had suffered from peripheral neuropathy problems since 
Vietnam in 1966 and any use of his upper or lower extremities 
makes it worse.  Strength of both upper extremities was 
normal.  Pulses were normal, reflexes were normal, hair 
growth was normal, warmth was normal and both grips were 
good.  Strength of both lower extremities was normal.  Pulses 
were normal, reflexes were normal, hair growth was normal, 
warmth was normal in both lower extremities.  All functions 
of the right hand were normal and all functions of the left 
hand were normal.  The examiner indicated the veteran was 
tested for peripheral neuropathy using the standard testing 
equipment and techniques and it was shown that he had 
moderate peripheral neuropathy of the feet and toes, and the 
ankles to the mid-calves.  The veteran also had moderate 
peripheral neuropathy of the fingers, hands, and wrists to 
the mid-forearms.  Tinel's sign was negative bilaterally.  X-
rays were done of both hands and feet and it was found that 
the joints were normal in the feet.  Both hands showed very 
minimal degenerative joint disease of IP joints, otherwise 
normal.  The diagnoses were peripheral neuropathy, moderate, 
of the upper extremities, including the fingers, hands and 
wrists to the mid-forearms and peripheral neuropathy, 
moderate, involving the toes, feet and ankles to the mid-
calves.  

A December 2006 VA nerve conduction study of the left upper 
and lower extremities was normal.  The examiner commented 
that there was no electrophysiological evidence to support a 
diffuse neuropathic process.  February 2007 treatment records 
reported no objective evidence of neuropathic pain on 
physical examination.  The records noted that the veteran 
would mostly likely benefit from physical therapy and 
psychological modalities of treatment; the veteran had been 
treated for diffuse pain which was refractory to routine pain 
medications.  

During the veteran's April 2008 hearing he testified that the 
parts of his body affected by peripheral neuropathy are his 
feet, legs, back, arms, shoulders, neck and the side of his 
head.  It affects his whole body.  His chest, stomach and 
back aches.  The veteran described his exposure to Agent 
Orange and how his problems started with drainage from his 
testicles in Vietnam.  He would have problems every time he 
had sex.  He got out of service and went to a urology clinic 
for 13 years because he would encounter a burning sensation 
while urinating.  After a few years, he was told that 
something was happening to the walls in his bladder and the 
doctor linked it to Agent Orange.  The problems then moved up 
into his stomach and in the mid 1990s into his chest.  He 
testified that he was diagnosed in 2002 with neuropathy.  The 
veteran asserts that his peripheral neuropathy has affected 
his whole body, has affected his breathing, damaged his 
testicles and his heart.  He knows that his health problems 
are due to his exposure to Agent Orange.  

In this case the veteran appears to have a diagnosis of 
peripheral neuropathy, although the most recent treatment 
records do not appear to support the diagnosis.  The question 
that must be answered is whether or not the veteran's current 
peripheral neuropathy was caused by his military service.  

While the veteran has stated his belief that his current 
peripheral neuropathy was caused by his exposure to 
herbicides during his military service, as a layperson he is 
not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board notes that the veteran's DD-214 indicates he served 
a tour in Vietnam and was awarded the Combat Infantryman 
Badge, Vietnam Service Medal with 2 Bronze Service Stars and 
the Vietnam Campaign medal.  Thus, the veteran has the 
requisite service in the Republic of Vietnam as defined by 38 
C.F.R. § 3.313(a) and § 3.307(a)(6)(iii), and the presumption 
of exposure to herbicidal agents under 38 C.F.R. § 3.307 does 
apply.  The evidence, however, does not show that the 
veteran's peripheral neuropathy appeared within weeks or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset, as required to establish 
presumptive service connection under 38 C.F.R. § 3.309(e).  
Acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during service for the provisions of § 
3.309(e) to apply.  Id., 38 C.F.R. § 3.307(a)(6)(ii).  

The veteran's service treatment records do not show any 
complaints, symptoms, diagnosis, or treatment of peripheral 
neuropathy or neurological disorder.  The evidence subsequent 
to service does not show a diagnosis of peripheral neuropathy 
any earlier than 2003, thirty-six years after the veteran's 
separation from service. Thus, the veteran's current 
peripheral neuropathy does not fit the definition of 
peripheral neuropathy that is required for presumptive 
service connection as due to herbicide exposure.


Service connection for peripheral neuropathy could still be 
established if the evidence shows a direct connection to 
herbicide exposure, or a direct connection to service.  38 
C.F.R. § 3.303, Combee v. Brown, supra.  In this case, the 
evidence does not show such a connection. The veteran's 
service treatment records are negative for evidence of 
peripheral neuropathy or neurological disorder.  As noted 
above, the veteran did not have a diagnosis of peripheral 
neuropathy until 2003, which is thirty-six years after his 
separation from service.  In 2003 the veteran was diagnosed 
with peripheral neuropathy and carpal tunnel syndrome.  

There is substantial medical evidence that the veteran has 
suffered from a number of conditions since service including 
dysuria and abdominal, chest and back pain; and heart issues, 
however, these symptoms do not appear to be indicative of 
peripheral neuropathy.  "Neuropathy" is defined as "a 
functional disturbance or pathological change in the 
peripheral nervous system."  See Dorland's Illustrated 
Medical Dictionary, 31st ed., 2007. "Peripheral neuropathy" 
is defined under "polyneuropathy" as "neuropathy of 
several peripheral nerves simultaneously." See Dorland's, 
supra.  

Although the veteran has recently reported that his 
peripheral neuropathy started just after service, as noted 
above, there is no medical evidence dated any earlier than 
2003 which indicates that the veteran complained of, was 
treated for or diagnosed with peripheral neuropathy.  
Furthermore, there is no medical evidence or medical opinion 
of record linking this disability either to service or 
herbicide exposure.  Since the veteran did not display 
symptoms or have a diagnosis of peripheral neuropathy until 
many years after service, and there is no medical evidence 
that links the veteran's current peripheral neuropathy to 
service, to include as secondary to his herbicide exposure, 
the Board finds that the evidence of record does not support 
the claim for service connection for peripheral neuropathy.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for peripheral neuropathy, including as due to 
exposure to Agent Orange (herbicides), must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the previously final claim of entitlement to service 
connection for peripheral neuropathy, including as due to 
exposure to Agent Orange (herbicides) has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

The veteran was notified of the respective duties of the 
claimant and of VA, as well as of the evidence needed to 
substantiate his claim for service connection by a letter in 
September 2005, before the adverse rating decision that is 
the subject of this appeal.  The Board acknowledges that the 
veteran was not specifically provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection for peripheral neuropathy.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide the specific 
notice required by Dingess, as his claim is being denied.  
See Dingess, supra.  Issues concerning the degree of 
disability or the effective date of the award do not arise 
here.  Despite any deficient notice provided to the appellant 
on these two elements, the Board finds no prejudice to the 
appellant in the processing of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board concludes that 
VA has met its duty to notify the veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains his VA treatment records and private 
treatment records the veteran authorized VA to obtain.  The 
veteran was given VA medical examinations.  The veteran 
testified before the undersigned at a videoconference 
hearing.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the veteran's 
peripheral neuropathy did not manifest itself in service or 
within a year of discharge and was first shown decades after 
active military service, and there is no competent evidence 
that suggests it is related to any established event, injury, 
or disease in service.  The Board, therefore, concludes that 
the elements of 38 C.F.R. § 3.159(c)(4) are not met and a 
nexus opinion is not required in this instance.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
any procedural errors in the development and consideration of 
the claim by the originating agency were insignificant and 
non-prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for peripheral neuropathy, including 
as due to exposure to herbicides is reopened.

Service connection for peripheral neuropathy, including as 
due to exposure to herbicides is denied.


REMAND

The veteran was last provided a VA psychiatric examination in 
October 2005.  The veteran's June 2006 claim for an increase 
indicated that the veteran had gotten worse.  During his 
April 2008 hearing the veteran testified that he had been 
regularly attending PTSD sessions every other week at the VA 
clinic in Martinsville and once a month at VA Salem.  He also 
indicated that he had recently seen the psychiatrists a few 
weeks before.  These recent VA treatment records are 
pertinent to the veteran's claim for an increased rating for 
PTSD and should be obtained.  

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2008).  Therefore, the Board finds 
that a contemporaneous and thorough VA psychiatric 
examination should be conducted to determine the current 
severity of the veteran's PTSD.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's treatment 
records from the VA facilities in 
Martinsville and Salem.  

2.  The veteran should be accorded a VA 
psychiatric examination to ascertain the 
current level of disability of his 
service-connected PTSD.  All necessary 
special studies or tests including 
psychological testing and evaluation are 
to be accomplished.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The report of examination 
should include a complete rationale for 
all opinions expressed.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


